


Exhibit 10.3
BANKFINANCIAL, F.S.B.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of May 14, 2013 (the “Effective Date”), by and between
BankFinancial, F.S.B. (the “Bank”), a federally chartered stock savings bank
having its principal office at 15W060 North Frontage Road, Burr Ridge, Illinois,
and William J. Deutsch, Jr (“Executive”).
WHEREAS, the Bank and the Executive have previously entered into an Employment
Agreement dated May 6, 2008, and as subsequently amended (the “Initial
Agreement”);
WHEREAS, the Board of Directors of the Bank (the “Board”) considers the
continued availability of Executive's services to be important to the successful
management and conduct of the Bank's business, and wishes to assure the
continued availability of Executive's full-time services to the Bank as provided
in this Agreement; and
WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1.
POSITION AND RESPONSIBILITIES.

(a)Position. During the period of employment established by Section 2(a) of this
Agreement (the “Employment Period”), Executive agrees to serve, if appointed to
serve, as the President - National Commercial Leasing Division of the Bank.
(b)Duties and Responsibilities. Executive shall have and exercise the duties,
responsibilities, privileges, powers and authority commensurate with such
position as the Board or the Chief Executive Officer, or any person designated
by him, has assigned and may hereafter assign to Executive.
(c)Faithful Performance. Except for periods of paid time off taken in accordance
with Section 3(f) hereof or following a Disability Determination made in
accordance with Section 4(b) hereof, or for services performed for the Bank's
Affiliates (as defined below) Executive shall devote substantially all of his
business time, attention, skill and efforts during the Employment Period to the
faithful performance of his duties hereunder, and shall not engage in any
business or activity that interferes with the performance of such duties or
conflicts with the business, affairs or interests of the Bank or BankFinancial
Corporation (“BFC”); provided that, notwithstanding the foregoing, Executive may
hold directorships, offices or other positions in one or more other
organizations to the extent permitted by the Bank's Professional Responsibility
Policy, as amended from time to time, or as otherwise approved by the Board or
the Chairman and Chief Executive Officer.
(d)Performance Standards. During the Employment Period, Executive shall perform
his duties in accordance with the policies and procedures of the Bank, as
amended from time to time, such reasonable performance standards as the Board or
the Chief Executive Officer of the Bank has established or may hereafter
establish in the exercise of good faith business judgment, including those set
forth in the Bank's Personnel Manual, as amended from time to time, and such
Business Plans as the Board or the Chief Executive Officer of the Bank has
established or may hereafter establish in the exercise of good faith business
judgment.
2.
TERM OF EMPLOYMENT.

(a)Term. The Employment Period shall commence on the Effective Date and shall
thereafter continue for a period of thirty-six (36) months unless extended as
provided herein. On or before each anniversary of the Effective Date during the
Employment Period (each an “Anniversary Date”), the Board, subject to the review
process set forth in Section 2(b) hereof, may extend the Employment Period for
an additional one (1) year so that the remaining term of the Employment Period
shall be thirty-six (36) months. All references herein to the Employment Period
shall mean, for all purposes of this Agreement, Executive's Employment Period as
initially established by, and as may subsequently be extended pursuant to, this
Section 2(a).
(b)Annual Review. The Board or the Board's Human Resources Committee (the “Human
Resources Committee”) shall review this Agreement and the compensation
arrangements provided for herein at least annually on, before or within a
reasonable time (not to exceed forty-five (45) days) after each Anniversary
Date. As part of each annual review, the Board or the Human Resources Committee
shall determine whether or not to increase Executive's Base Salary as provided
in Section 3(a) hereof and to extend the Employment Period for an additional one
(1) year as provided in Section 2(a) hereof. The rationale and results of such
review, and the justification for any such increase or extension, shall be
documented in the minutes of the meeting at which the Board or the Human
Resources Committee conducted such review, or in any written performance reviews
referenced in such minutes. The Board, the Human Resources Committee or a person
designated by either of them shall notify Executive in writing as soon as
practicable, and not later than forty-five (45) days, after each applicable
Anniversary Date, of the results of such review, including its decision whether
or not to increase Executive's Base Salary and to extend the Employment Period.
A decision

1

--------------------------------------------------------------------------------




by or the failure of the Board or the Human Resources Committee to increase
Executive's Base Salary and/or to extend the Employment Period shall not
constitute a breach of this Agreement or a “Good Reason” under Section 5(b)
hereof. All decisions and actions of the Human Resources Committee pursuant to
this Section 2(b) shall be subject to ratification by the Board only to the
extent, if any, that ratification may be required by applicable laws and
regulations.
3.
COMPENSATION AND OTHER BENEFITS.

(a)Base Salary. During the Employment Period, the Bank shall pay Executive the
annual base salary that is reflected in the payroll records of the Bank on the
Effective Date (“Base Salary”), subject to any discretionary increases that the
Board may hereafter elect to make pursuant to this Section 3(a). Executive's
Base Salary shall be payable in accordance with the regular payroll practices of
the Bank. The Board or the Human Resources Committee may increase Executive's
Base Salary at any time, but shall not reduce Executive's Base Salary during the
Employment Period without the Executive's express prior written consent. All
references herein to Base Salary shall mean, for all purposes of this Agreement,
Executive's Base Salary as initially established in, and as may subsequently be
increased pursuant to, this Section 3(a).
(b)Bonuses; Incentive Compensation. In addition to Executive's Base Salary,
Executive shall be entitled to any cash or equity-based incentive compensation
and bonuses to the extent earned pursuant to any plan or arrangement of the Bank
or BFC in which Executive is eligible to participate during the Employment
Period, or to such other extent as the Board or its Human Resources Committee
may determine in its discretion to award to Executive.
(c)Other Compensation. The Bank may provide such additional compensation to
Executive in such form and in such amounts as may be approved by the Board or
the Human Resources Committee in its sole discretion.
(d)Special Allowances. The Bank shall provide Executive with either the use of
an automobile or an automobile allowance and either the use of a cellular
telephone or a cellular telephone allowance during the Employment Period in
accordance with the standard policies and practices of the Bank and consistent
with that provided to Executive as of the Effective Date; provided that the
allowance for a given year must be paid to the Executive not later than 2.5
months after the end of such year.
(e)Reimbursement of Expenses. The Bank shall pay or reimburse Executive in
accordance with the standard policies and practices of the Bank for all
reasonable expenses incurred by Executive during the Employment Period in
connection with his employment hereunder or the business of the Bank; provided
that such payment or reimbursement must occur not later than 2.5 months after
the end of the year in which such expense was incurred.
(f)Paid Time Off. Executive shall be entitled to receive not less than 176 hours
of paid time off (“PTO”) per calendar year during the Employment Period in
accordance with the PTO policies of the Bank as then applicable to senior
executive officers of the Bank. Executive shall also be entitled to take time
off during all legal holidays approved by the Board for Bank employees
generally. Executive shall receive his Base Salary and the other amounts and
benefits provided for in Section 3 hereof during all PTO periods and legal
holidays. Except as permitted by the PTO policies of the Bank, Executive shall
not be entitled to receive any additional compensation for his failure to take
PTO or accumulate unused PTO from one year to the next.
(g)Other Benefits. The Bank shall provide Executive with all other benefits that
are now or hereafter provided uniformly to non-probationary full-time employees
of the Bank during the Employment Period, including, without limitation,
benefits under any Section 125 Cafeteria Plan, any group medical, dental,
vision, disability and life insurance plans that are now or hereafter maintained
by the Bank (collectively, the “Core Plans”), and under any 401(k) plan (“401(k)
Plan”) and Employee Stock Ownership Plan (“ESOP”) that is now or hereafter
sponsored by the Bank, in each case subject to the Bank's policies concerning
employee payments and contributions under such plans. The Bank shall not make
any changes to any Core Plan that would materially and adversely affect
Executive's rights or benefits under such plan unless such changes are made
applicable to all non-probationary full-time employees of the Bank on a
non-discriminatory basis. Nothing paid to Executive under any Core Plan or any
401(k) Plan or ESOP shall be deemed to be in lieu of any other compensation that
Executive is entitled to receive under this Agreement.
(h)Disability Insurance. During the Employment Period, the Bank may provide
Executive with a disability insurance policy with coverage sufficient to provide
Executive with annual disability insurance payments in an amount up to sixty
percent (60%) of Executive's Base Salary for a period at least equal to the then
remaining term of the Employment Period (the “Disability Policy”) in the event
that Executive's employment is terminated by reason of a Disability
Determination (as defined below). If a Disability Policy is so provided,
Executive shall be responsible for the payment of all premiums on the Disability
Policy and shall cooperate with the Bank in all respects as necessary or
appropriate to enable the Bank to procure the Disability Policy, and the Bank
shall provide Executive with an annual allowance in an amount sufficient, on an
after-tax basis, to equal the annual premiums for the Disability Policy;
provided that the allowance for a given year must be paid to the Executive not
later than 2.5 months after the end of the year in which such premiums are paid.
(i)Disability Insurance Adjustment. If Executive receives disability benefits
under the Disability Policy or any Core Plan or receives federal Social Security
disability benefits (collectively, “Disability Payments”), the Bank's obligation
under Section 3(a) and 6(b) hereof to pay Executive his Base Salary shall be
reduced, as of the date the Disability Payments are first

2

--------------------------------------------------------------------------------




received by Executive, to an amount equal to the difference between Executive's
Base Salary and the Disability Payments that Executive received during each
applicable payroll period. The Executive shall make reasonable good faith
efforts to notify the Bank of the receipt of Disability Payments.
(j)Limit on Perquisites. Notwithstanding the foregoing or anything to the
contrary in this Agreement, the amounts payable to Executive pursuant to Section
3(d) of this Agreement in a given year shall not in the aggregate exceed ten
percent (10%) of the cash compensation (defined as payments under Sections 3(a),
3(b) and 3 (c), including the value of annual incentive compensation or bonuses
to the extent paid in equity awards under BFCs 2006 Equity Incentive Plan, as
amended from time to time (the “2006 EIP”)) paid to Executive during such year.
4.
TERMINATION BY THE BANK.

(a)Termination For Cause. The Board may terminate Executive's employment with
the Bank “For Cause” at any time during the Employment Period, subject to the
requirements set forth in this Section 4(a) and in Section 7 of this Agreement.
A termination “For Cause” shall mean the Bank's termination of Executive's
full-time employment hereunder because of Executive's personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses), or
final cease-and-desist order, a repeated and material failure to achieve minimum
objectives under a Business Plan established in accordance with Section 1(d) of
this Agreement, a repeated and material failure of Executive to meet reasonable
performance standards established in accordance with Section 1(d) of this
Agreement, or a material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated For Cause unless and until (i) there shall have been delivered to
Executive a written notice of the Board's intention to terminate Executive's
employment For Cause, specifying the alleged grounds for such termination;
(ii) if the alleged grounds for such termination are a material breach of this
Agreement, a repeated and material failure to achieve minimum objectives under a
Business Plan established in accordance with Section 1(d) of this Agreement, or
a repeated and material failure of Executive to meet reasonable performance
standards established in accordance with Section 1(d) of this Agreement,
providing Executive with a reasonable opportunity to cure, if curable, any
conduct or acts alleged to be such; (iii) following delivery of such written
notice, Executive (together with any counsel selected by him) shall have been
given a reasonable opportunity to present to the Board, at a meeting called and
held for or including that purpose, Executive's position regarding any dispute
that exists regarding the alleged grounds for termination For Cause; and
(iv) the Board shall adopt a resolution by the affirmative vote of not less than
a majority of its members, finding in good faith and on the basis of reasonable
evidence that Executive was guilty of conduct justifying a termination For
Cause. The Notice of Termination (as defined in Section 7 below) issued in
connection with the termination of Executive's employment For Cause shall be
accompanied by a copy of such resolution. Should a dispute arise concerning the
Executive's termination For Cause, any review of the For Cause termination in
any judicial or arbitration proceeding will be limited to a determination of
whether the Board acted in good faith and on the basis of reasonable evidence.
(b)Termination for Disability. Upon a determination (a “Disability
Determination”) of Disability (as defined below), the Board, in its discretion,
may terminate Executive's employment with the Bank at any time from and after
the date of such Disability Determination. Following a Disability Determination,
the Board may, in lieu of terminating Executive's employment by reason of the
Disability Determination, appoint one or more other persons to serve as Acting
President - National Commercial Leasing Division of the Bank to fulfill, on a
temporary basis, the duties and responsibilities of Executive. Any such
temporary appointment shall be without prejudice to the Board's right to
thereafter terminate Executive's employment based on a Disability Determination
made pursuant to this Section 4(b) or as otherwise provided herein. The term
“Disability” shall mean that (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.
(c)Termination Without Cause. The Board, in its discretion, may terminate
Executive's employment with the Bank “Without Cause” at any time, subject to the
notification requirements set forth in Section 7 hereof. A termination “Without
Cause” shall mean the Board's termination of Executive's employment for any
reason other than a termination For Cause or a termination based on a Disability
Determination or death.
(d)Termination under Code Section 409A. Any termination described in this
Section 4 will only be deemed to have occurred if such termination constitutes a
“separation from service” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended, or any successor thereto (the “Code”).

3

--------------------------------------------------------------------------------




5.
TERMINATION BY EXECUTIVE OR BY REASON OF DEATH.

(a)Termination By Resignation. Executive may, in his discretion, terminate his
employment with the Bank “By Resignation” at any time during the Employment
Period, subject to the notification requirements set forth in Section 7 hereof.
A termination “By Resignation” shall mean Executive's termination of his
employment for any reason other than a “Good Reason” as such term is defined in
Section 5(b) hereof.
(b)Termination For Good Reason. Executive may terminate Executive's employment
with the Bank for “Good Reason,” subject to the requirements set forth in this
Section 5(b) and the notification requirements set forth in Section 7 hereof. A
termination for “Good Reason” shall mean Executive's resignation from the Bank's
employ during the Employment Period based upon any of the following reasons, but
only if taken or occurring during the Employment Period without Executive's
consent: (i) a decision by the Board not to elect or re-elect or to appoint or
re-appoint Executive to the office of President - National Commercial Leasing
Division of the Bank, provided that, upon a change in control of the Bank or its
parent company, a change of Executive's title or office shall not constitute
“Good Reason” unless accompanied by a material dimunition of Executive's duties
and responsibilities; (ii) the Board's relocation of Executive's principal place
of employment to a place that is located more than twenty-five (25) miles from
Burr Ridge, Illinois; (iii) a reduction in Executive's Base Salary; (iv) a
liquidation or dissolution of the Bank; and (v) a material uncured breach of
this Agreement by the Bank. Executive shall have the right to elect to terminate
his employment for Good Reason only by giving the Chairman and Chief Executive
Officer of the Bank a Notice of Termination (as defined below) within sixty (60)
days after the act, omission or event giving rise to said right to elect.
Notwithstanding the foregoing, Executive shall not have a right to elect to
terminate his employment (1) based on the events set forth in this Section 5(b)
solely on the basis of the Board's appointment of an Acting President - National
Commercial Leasing Division of the Bank following a Disability Determination
made in accordance with Section 4(b) of this Agreement, or (2) if the Bank fully
rescinds or cures, within ten (10) days after its receipt of Executive's Notice
of Termination, the act, omission or event giving rise to Executive's right to
elect to terminate his employment for Good Reason.
(c)Termination Upon Death. Executive's employment with the Bank shall terminate
immediately upon Executive's death, without regard to the notification
requirements set forth in Section 7 hereof.
(d)Termination under Code Section 409A. Any termination described in this
Section 5 will only be deemed to have occurred if such termination constitutes a
“separation from service” as defined under Code Section 409A.
6.
FINANCIAL CONSEQUENCES OF TERMINATION.

(a)Termination For Cause. In the event that Executive's employment is terminated
For Cause during the Employment Period, the Bank shall pay Executive the unpaid
balance of Executive's Base Salary through the effective date of the termination
of Executive's employment (“Earned Salary”), but Executive shall receive no
bonus or incentive compensation for the current year (all such amounts shall
remain unearned and unvested), and shall receive no compensation or other
benefits (including the compensation and benefits set forth in Section 3(a)
through Section 3(i) and Section 6 hereof) for any period after the effective
date of the termination of Executive's employment; provided, however, that any
rights of Executive under any applicable state and federal laws, including ERISA
and COBRA, and any rights of Executive that have vested, whether by application
of any state or federal law, the provisions of any contract, employee benefits
plan or otherwise, shall not be terminated or prejudiced by a termination For
Cause. Upon Executive's death, any payments due under this Section 6(a) shall be
paid, as applicable, to Executive's estate, trust or as otherwise required by
law.
(b)Termination for Disability. In the event that Executive's employment is
terminated during the Employment Period based on a Disability Determination, the
Bank shall: (i) pay Executive his Earned Salary (as defined above); (ii) pay
Executive an amount equal to the cash incentive compensation, if any, that the
Board determines in its sole and absolute discretion that Executive is to
receive during the current year based on Executive's demonstrable achievement of
the objectives set forth in Executive's incentive compensation program for the
current year, prorated based on the number of days during such year that elapsed
prior to the effective date of the termination of Executive's employment
(“Prorated Incentive Compensation”); (iii) make, for the benefit of Executive,
the matching 401(k) plan contribution that Executive is entitled to receive for
the current year, prorated based on the number of days during such year that
elapsed prior to the effective date of the termination of Executive's employment
(“Accrued Plan Contribution”); (iv) subject to the disability insurance
adjustment set forth in Section 3(i) hereof, pay Executive the Base Salary that
Executive would have been paid pursuant to Section 3(a) hereof from the
effective date of termination through the date the Employment Period would have
expired if Executive's employment had not been sooner terminated based on a
Disability Determination; (v) provide Executive (and upon his death his
surviving spouse and minor children, if any) with the same coverage under the
Core Plans that Executive (and his surviving spouse and minor children, if any)
would have been provided pursuant to Section 3(g) hereof from the effective date
of termination through the date the Employment Period would have expired if
Executive's employment had not been sooner terminated based on a Disability
Determination (subject to payment of the costs and contributions that such plans
provide are the responsibility of the insured employee); and (vi) provide
Executive (and his surviving spouse and minor children, if any) with the health
insurance continuation benefits set forth in Section (b)(i), beginning on the
date of the expiration of the health insurance coverage provided under the Core
Plans pursuant to Section 6(b)(v) (subject

4

--------------------------------------------------------------------------------




to the payment of the costs specified therein). Amounts payable under
Subsections (ii) and (iv) of this Section 6(b) shall be paid as provided in
Section 6(j).
(c)Termination Without Cause. In the event that Executive's employment is
terminated Without Cause during the Employment Period, the Bank shall: (i) pay
Executive his Earned Salary (as defined above); (ii) pay Executive his Prorated
Incentive Compensation (as defined above); (iii) make, for the benefit of
Executive, the Accrued Plan Contribution (as defined above); (iv) pay Executive
the Base Salary that Executive would have been paid pursuant to Section 3(a)
hereof from the effective date of termination through the date the Employment
Period would have expired if Executive's employment had not been sooner
terminated Without Cause; (v) provide Executive (and upon his death his
surviving spouse and minor children, if any) with coverage under the Core Plans
that Executive would have been provided pursuant to Section 3(g) from the
effective date of the termination of Executive's employment through the date the
Employment Period would have expired if Executive's employment had not been
sooner terminated Without Cause (subject to the payment of the costs and
contributions that such plans provide are the responsibility of the insured
employee); and (vi) provide Executive (and his surviving spouse and minor
children, if any) with the health insurance continuation benefits set forth in
Section 6(i), beginning on the expiration date of the health insurance coverage
provided under the Core Plans pursuant to Section 6(c)(v) (subject to the
payment of the costs specified therein). Amounts payable under Subsections (ii)
and (iv) of this Section 6(c) shall be paid as provided in Section 6(j).
(d)Termination By Resignation. In the event that Executive's full-time
employment is terminated By Resignation during the Employment Period, the Bank
shall pay Executive his Earned Salary (as defined above), but Executive shall
receive no compensation or other benefits (including the compensation and
benefits set forth in Section 3(a) through Section 3(i) hereof) for any period
after the effective date of the termination of Executive's employment; provided,
however, that any rights of Executive under any applicable state and federal
laws, including ERISA and COBRA, and any rights of Executive that have vested,
whether by application of any applicable state or federal law, the provisions of
any contract, employee benefits plan or otherwise, shall not be terminated or
prejudiced by a termination By Resignation.
(e)Termination for Good Reason. In the event that Executive's employment is
terminated by Executive for Good Reason during the Employment Period, the Bank
shall pay Executive the same amounts that Executive would have been paid
pursuant to Sections 6(c)(i), (ii), (iii) and (iv), and shall provide Executive
(and upon his death his surviving spouse and minor children, if any) with the
same coverages under the Core Plans coverage that Executive (and his spouse and
minor children, if any) would have been provided pursuant to Section 6(c)(v)
(subject to the payment of the costs and contributions that such plans provide
are the responsibility of the insured employee) and the same health insurance
continuation benefits that Executive (and his spouse and minor children, if any)
would have been provided pursuant to Section 6(c)(vi) (subject to the payment of
the costs specified therein) if Executive's employment had been terminated by
the Bank Without Cause on the effective date of the termination of Executive's
employment. Amounts payable under this Section 6(e) shall be paid as provided in
Section 6(j).
(f)Termination Upon Death. In the event Executive's employment with the Bank is
terminated during the Employment Period by reason of Executive's death, the Bank
shall pay Executive's estate or trust, as applicable, the same amounts Executive
would have been paid pursuant to Sections 6(b)(i), (ii), (iii) and (iv), and
shall provide his surviving spouse and minor children, if any, with the same
coverages under the Core Plans that they would have been provided pursuant to
Section 6(b)(v) (subject to the payment of the costs and contributions that such
plans provide are the responsibility of the insured employee) and the same
health insurance continuation coverages they would have provided pursuant to
Section 6(b)(vi) (subject to the payment of costs specified therein) if
Executive's employment had been terminated by the Bank based on a Disability
Determination on the date of Executive's death. Subject to the delivery (and
non-revocation) of the executed general release as provided for in Section 6(j),
amounts payable under this Section 6(f) shall be paid in a single lump sum on
the Bank's regular payroll date sixty (60) days after the date of Executive's
death.
(g)Capital Limitations. Notwithstanding any other provisions of this Agreement
and to the extent permitted under Code Section 409A: (i) in the event the Bank
is not in compliance with its minimum capital requirements as established by
applicable federal laws and regulations at the time any payment becomes due to
Executive pursuant to Section 6 hereof, the Bank shall be entitled to defer such
payment until such time as the Bank is in compliance with such minimum capital
requirements; and (ii) if the Bank is in compliance with such minimum capital
requirements at the time any such payment becomes due, but the making of any
such payment would cause the Bank's capital to fall below such minimum capital
requirements, the Bank shall be entitled to reduce the amount of such payment as
necessary to enable the Bank to remain in compliance with such minimum capital
requirements, subject to the Bank's obligation to pay the amount of any such
reductions (or any portion thereof) as soon as such amount can be paid without
causing the Bank's capital to fall below such minimum capital requirements.
(h)Section 280G Limitation. Notwithstanding any other provisions of this
Agreement, in no event shall the aggregate payments or benefits to be made or
afforded to Executive pursuant to Section 6 of this Agreement constitute an
“excess parachute payment” under Section 280G of the Code. In order to avoid
such a result, such aggregate payments or benefits will be reduced, if
necessary, to a lesser amount, the value of which is one dollar ($1.00) less
than an amount equal to three (3) times Executive's “base amount” as determined
in accordance with said Section 280G. The reduction shall be allocated among the
components of such payments and benefits in the manner designated by Executive.

5

--------------------------------------------------------------------------------




(i)Post-Employment Health Insurance. In the event of Executive's termination of
employment pursuant to Sections 4(b), 4(c), 5(b) or 5(c), beginning on the
expiration date of any health insurance coverage under the Core Plans provided
pursuant to Section 6 hereof and continuing through the earlier of (i) the date
on which Executive becomes eligible for comparable coverage under another group
health insurance plan with no pre-existing condition limitation or exclusion or
(ii) the date on which Executive becomes entitled to benefits under Medicare
(and the date on which the Executive's spouse becomes entitled to benefits under
Medicare with respect to the right to continued coverage for such spouse),
Executive (and any qualified dependents, including Executive's spouse) shall be
entitled to group health insurance coverage. Such coverage shall be provided
under the group health insurance plan in which the employees and senior
executives of BFC and the Bank (including the employees and senior executives of
any successors of BFC and the Bank) participate (as such plan is then in effect
and as it may be modified, replaced or substituted at any time and from time to
time during the period of coverage contemplated in this Section 6(i)), to the
same extent as Executive was participating immediately prior to termination, at
the Executive's cost, which cost shall be an amount equal to the cost of such
benefits as if such benefits were being provided pursuant to COBRA. Executive
shall promptly notify BFC if Executive becomes eligible for coverage under
another group health plan with no pre-existing condition limitation or exclusion
or Executive becomes entitled to full benefits under Medicare. Nothing contained
in this section is intended to limit or otherwise modify benefits that the
Executive may otherwise be entitled to under this Agreement with respect to the
Core Plans.
(j)General Release and Time of Payment. In consideration of the Bank's
agreements with respect to the monetary payments and other benefits provided for
in Section 6 of this Agreement (which payments and benefits exceed the nature
and scope of that to which Executive would have been legally entitled to receive
absent this Agreement), and as a condition precedent to Executive's receipt of
such payments and other benefits, Executive (or in the event of Executive's
death, Executive's executor, trustee, administrator or personal representative,
as applicable), shall execute and deliver to the Bank a general release in favor
of the Bank and its Affiliates (as defined below) releasing all claims, demands,
causes of actions and liabilities arising out of this Agreement, Executive's
employment or the termination thereof, including, but not limited to, claims,
demands, causes of action and liabilities for wages, back pay, front pay,
attorney's fees, other sums of money, insurance, benefits, or contracts; and all
claims, demands, causes of actions and liabilities arising out of or under the
statutory, common law or other rules, orders or regulations of the United States
or any State or political subdivision thereof, whether now existed or
hereinafter enacted or adopted, including the Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act, and no further payments shall
be due Executive until such time as all applicable waiting or rescission periods
thereunder shall have expired or shall have been waived. Notwithstanding the
foregoing or anything to the contrary herein, the general release shall not
release, and shall expressly reserve, any unperformed obligations of the Bank
under this Agreement. The general release shall be executed and delivered no
later than twenty-two (22) days after the effective date of termination (or such
longer period of time to the extent required by law) and, provided the general
release is not revoked, the amounts payable under Subsections 6(b)(ii) and (iv),
6(c)(ii) and (iv), and 6(e) shall be paid in equal installments over the period
beginning on the sixtieth (60th) day following the effective date of termination
and continuing through the Bank's first regular payroll date after the date the
Employment Period would have expired if Executive's employment had not been
sooner terminated; provided, however, that any such installments that would have
been paid in the sixty (60) day period following the effective date of
termination but for the release requirement shall be paid on the date the first
installment is paid and the remaining installments shall be paid over the
balance of the period continuing through the Bank's first regular payroll date
after the date the Employment Period would have expired if Executive's
employment had not been sooner terminated. Provided, however, that to the extent
any portion of the applicable payment amount under Section 6(c) or (e) exceeds
the “safe harbor” amount described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), the Executive shall receive such portion of the
applicable payment that exceeds the “safe harbor” amount in a single lump sum
payment on the first payroll date following the sixtieth (60th) day after the
Executive's termination.
7.
NOTICE OF TERMINATION.

Any termination or purported termination by the Bank or Executive of Executive's
employment with the Bank shall be communicated by a Notice of Termination to the
other party. A “Notice of Termination” shall mean a written notice that shall
set forth the effective date of the termination of Executive's employment,
identify the specific termination provision(s) in this Agreement relied upon,
and set forth in reasonable detail the facts and circumstances claimed to
provide a basis for the termination of Executive's employment under the
provision so identified. The party issuing the Notice of Termination shall cause
it to be delivered to the other party either in person, by United States mail or
via a reputable commercial delivery service (i) not less than thirty (30) days
prior to the effective date of termination in the case of a termination Without
Cause or By Resignation or based on a Disability Determination; (ii) not less
than thirty (30) days prior to the effective date of termination and as
otherwise provided in Section 4(a) hereof in the case of a termination For
Cause; and (iii) as provided in Section 5(b) hereof in the case of a termination
for Good Reason. Notices to the Bank shall be addressed and delivered to the
principal headquarters office of the Bank, Attention: Chief Executive Officer
and General Counsel, with a copy concurrently so delivered to General Corporate
Counsel to the Bank, Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West
Madison Street, Suite 3900, Chicago, Illinois 60606, to the attention of Donald
L. Norman, Jr. Notices to the Executive shall be sent to the address set forth
below the Executive's signature on this Agreement, or to such other address as
Executive may hereafter designate in a written notice given to the Bank and its
counsel.

6

--------------------------------------------------------------------------------




8.
NON-COMPETITION AND OTHER AGREEMENTS.

(a)Non-Competition. Executive shall not, during the Non-Competition Period (as
hereinafter defined), directly or indirectly, and in any capacity, including as
an individual for Executive's own account, or as an employee, agent, independent
contractor, consultant, officer, director, stockholder, owner or member of any
association, corporation (whether for profit or not for profit), partnership
(whether general or limited), limited liability company, trust, firm, any
federal, state or local government, agency, commission, board, district or body
politic, any other registered or legal entity of any type (each a “Legal
Entity”), or as an employee, agent, independent contractor or consultant of or
for any person, compete with the Bank in any of the following lines of business:
the business of originating or purchasing loans, leases and payment streams
thereunder, accepting deposits, selling or providing insurance, securities,
financial planning, and asset management products and services, accepting
referrals of any of the foregoing, and other business contracts, relationships
or activities of the Bank and any Affiliate (as defined below) of the Bank
(collectively, “Banking Business”) from a place that is located within five (5)
miles of a place where the Bank or any Affiliate maintains a branch, office or
other place of business, or has filed a regulatory notice or application to
establish a branch, office or other place of business (collectively, the
“Restricted Area”). The term “Non-Competition Period” shall mean: (i) the
greater of (A) six (6) months after the effective date of the termination of
Executive's employment, and (B) any period of time during which Executive is
entitled to receive payments or benefits pursuant to Section 6(b), 6(c) or 6(e)
of this Agreement on account of a termination based on a Disability
Determination, Without Cause or for Good Reason, respectively; and (ii) six (6)
months from the effective date of the termination of Executive's employment if
such employment is terminated By Resignation or With Cause. The term “Affiliate”
means, for all purposes of this Agreement, any Legal Entity that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Bank. The following Legal Entities are
Affiliates of the Bank as of the date of this Agreement: BFC; Financial
Assurance Services, Inc.; SXNB Corporation (an Illinois corporation in
dissolution); Success Bancshares, Inc. (a Delaware corporation in dissolution);
and BF Asset Recovery Corporation.
(b)Non-Solicitation. Executive shall not, during the Non-Solicitation Period (as
hereinafter defined), directly or indirectly, either as an individual for
Executive's own account, or as an employee, agent, independent contractor or
consultant of or for any person or Legal Entity, or as an officer, director,
stockholder, owner or member of any Legal Entity: (i) call upon or solicit for
the purpose of obtaining Banking Business from, or do any Banking Business with,
any person or Legal Entity that was or is a customer of the Bank or any
Affiliate at any time between the Effective Date of this Agreement and the last
day of the Non-Solicitation Period, and with which Executive had dealings on
behalf of the Bank (a “Protected Customer”); (ii) divert or take away from the
Bank or an Affiliate any existing Banking Business between the Bank or an
Affiliate and a Protected Customer; (iii) call upon or solicit for the purpose
of obtaining Banking Business from, or do any Banking Business with, any person
or Legal Entity from which the Bank or an Affiliate purchased loans or personal
property leases (or any payment streams thereunder), or that referred or
originated loans or personal property leases (or any payment streams thereunder)
to, for or on behalf of the Bank or an Affiliate at any time between the
Effective Date of this Agreement and the last day of the Non-Solicitation Period
(a “Protected Referral Source”); (iv) divert or take away from the Bank or an
Affiliate any existing Banking Business between the Bank or an Affiliate and a
Protected Referral Source; (v) solicit or induce any Protected Customer or
Protected Referral Source to terminate or not renew or continue any Banking
Business with the Bank or any Affiliate, or to terminate or not renew or
continue any contractual relationship with the Bank or any Affiliate; (vi) hire,
or assist or cause any person or Legal Entity with which Executive is affiliated
or associated in hiring, any person who was or is an employee of the Bank or any
Affiliate between the Effective Date of this Agreement and the last day of the
Non-Solicitation Period (a “Protected Employee”); (vii) solicit or induce any
Protected Employee to terminate his employment with the Bank or any Affiliate;
or (viii) attempt to do, or conspire with or aid and abet others in doing or
attempting to do, any of the foregoing. The term “Non-Solicitation Period” shall
mean, except as provided in Section 8(f) below, a period of eighteen (18) months
commencing on the effective date of the termination of Executive's employment.
(c)Confidentiality. Executive recognizes and acknowledges that personal
information and knowledge thereof regarding the customers of the Bank and its
Affiliates are protected by state and federal law and the Privacy Principles of
the Bank and its Affiliates, as amended from time to time (collectively,
“Protected Customer Information”), and that customer lists, trade secrets,
nonpublic financial information, and nonpublic past, present, planned or
considered business activities of the Bank and its Affiliates and any plans for
such business activities (collectively, “Proprietary Information”) are valuable,
special and unique assets of the Bank. Executive will not, during or after the
Employment Period, disclose any Protected Customer Information or Proprietary
Information or his knowledge thereof to any person or Legal Entity other than
the Bank of any Affiliate, or use any Protected Customer Information or
Proprietary Information to the detriment of the Bank, any Affiliate or any of
their respective customers or employees, or for the benefit of himself, any
person or any Legal Entity, for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may (i) disclose and use information
that becomes publicly known through no wrongful act or omission of Executive,
but only if the disclosure of such information is not restricted by any
applicable state or federal laws or regulations and the information is not
received from a person who was or is bound by an obligation not to disclose such
information; (ii) disclose and use any financial, banking, business or economic
principles, concepts or ideas that do not constitute Protected Customer
Information or Proprietary Information; (iii) disclose any information regarding
the business activities of the Bank or its Affiliates to a governmental
authority pursuant to a formal written request made by such governmental
authority; and

7

--------------------------------------------------------------------------------




(iv) disclose any information required to be disclosed by Executive pursuant to
an order or judicial process issued by a court of competent jurisdiction;
provided, however, that to the extent not prohibited by applicable state or
federal law, Executive shall provide the Bank or the applicable Affiliate with
at least ten (10) days' prior written notice of his intention to disclose
information pursuant to subsection (iii) or (iv) of this Section 8(c).
(d)Cooperation in Legal Proceedings. During the Employment Period and for a
period equal to three (3) years from the effective date of the termination of
Executive's employment, Executive shall, upon reasonable notice, furnish such
cooperation, information and assistance to the Bank as may reasonably be
required by the Bank or any Affiliate of the Bank in connection with any pending
or threatened judicial, administrative or arbitration proceeding or any
investigation that is based on events or circumstances in which Executive had
personal knowledge or involvement and in which the Bank or any of its Affiliates
is or may become a party or target, except for proceedings instituted against
Executive by the Bank or any governmental or regulatory authority, or
proceedings instituted by Executive against the Bank to enforce the terms of
this Agreement or any other duties or obligations of the Bank to Executive. The
Bank, or if applicable, its Affiliate, shall reimburse Executive for all
reasonable costs and expenses incurred by Executive in providing such
cooperation, information and assistance. Unless Executive's appearance is
compelled by a court order or other legal process, Executive shall not be
obligated to devote more than two (2) days per calendar month in fulfilling his
obligations under this Section 8(d), and the Bank or its Affiliate shall make
reasonable accommodations to avoid interfering with any duties that Executive
may then have to any client or other employer. Notwithstanding anything to the
contrary in this Section 8(d) or this Agreement, while Executive will be
encouraged to voluntarily provide sworn testimony where appropriate, Executive
shall have no duty to provide sworn testimony in any judicial, arbitration or
discovery proceeding except as may be required by any rule of procedure,
subpoena or judicial process applicable to or enforceable against Executive, and
in no case shall Executive be required to provide any testimony that, in the
judgment of Executive, might or could expose him to civil liability or
compromise his privilege against self incrimination. Any testimony given by
Executive in such a proceeding shall be truthful, but in no event shall the
content of any testimony given by Executive in such a proceeding constitute a
breach of this Section 8(d) or any other provision of this Agreement. Executive
may condition his providing of assistance and testimony hereunder on his receipt
of an undertaking from the Bank that it will indemnify him for such actions to
the fullest extent permitted by applicable law.
(e)Remedies. Executive and the Bank stipulate that irreparable injury will
result to the Bank and its Affiliates and their business and property in the
event of Executive's violation of any provision of this Section 8, and agree
that, in the event of any such violation by Executive, the Bank, and if
applicable, its Affiliates, will be entitled, in addition to any other rights,
remedies and money damages that may then be available, to injunctive relief to
restrain the violation hereof by Executive, Executive's partners, agents,
servants, employees and all persons acting for, under the direction or control
of or in concert with Executive, and to such other equitable remedies as may
then be available. Nothing herein will be construed as prohibiting the Bank or
any Affiliate from pursuing any other remedies available to the Bank or such
Affiliate for such breach or threatened breach, including the recovery of money
damages from Executive.
(f)Adjustment of Non-Solicitation Period. The Non-Solicitation Period shall be
reduced from eighteen (18) months to ninety (90) days, but only with respect to
the restrictions set forth in Subsection (b)(i) and Subsection (b)(iii) of
Section 8 of this Agreement (and the prohibitions in Subsection (b)(viii) of
Section 8 against, aiding, abetting, inducing or conspiring with others to
violate those restrictions), in the event that Executive resigns his employment
within twelve (12) months after the Board fails to extend the Employment Period
within ninety (90) days (before or after) an applicable Anniversary Date
pursuant to Section 2(a) for an additional one (1) year and Executive provides
the Board with notice of such failure at least thirty (30) days prior to the
expiration of such ninety (90) day period, or in the event that the Bank
terminates Executive's employment For Cause based on a repeated and material
failure to achieve minimum objectives under a Business Plan established in
accordance with Section 1(d) of this Agreement, or a repeated and material
failure of Executive to meet reasonable performance standards established in
accordance with Section 1(d) of this Agreement. The Non-Solicitation Period
shall be reduced from eighteen (18) months to six (6) months, but only with
respect to the restrictions set forth in Subsection (b)(i) and Subsection
(b)(iii) of Section 8 of this Agreement (and the prohibitions in Subsection
(b)(viii) of Section 8 against, aiding, abetting, inducing or conspiring with
others to violate those restrictions), in the event that the Bank terminates
this Agreement Without Cause or Executive terminates this Agreement for Good
Reason, provided that, in either case, Executive executes and delivers to the
Bank a writing, acceptable in form and substance to the Bank, that releases and
waives any and all obligations that the Bank may have under Section 6(c) or 6(e)
of this Agreement to pay Executive any Base Salary after the expiration of such
six-month period, or to provide Executive (or upon his death, his surviving
spouse and minor children, if any) with coverage under the Core Plans after the
expiration of such six-month Non-Solicitation Period.

8

--------------------------------------------------------------------------------




9.
SOURCE OF FUNDS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
10.
EFFECT ON PRIOR AGREEMENTS AND EXISTING PLANS.

This Agreement contains the entire understanding between the parties hereto with
respect to Executive's employment with the Bank, and supersedes the Initial
Agreement, any prior offer of employment, employment letter or other agreements
or understandings between the Bank and Executive, whether oral or written, with
respect thereto, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind provided for
in any Core Plan or any separate plan or program established for the benefit of
Bank employees generally, or any separate plan or program established after the
date of this Agreement for the specific benefit of Executive. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to him without reference to this
Agreement.
11.
MODIFICATION AND WAIVER.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto and approved by the Board. No term or condition of
this Agreement shall be deemed to have been waived, nor shall there be any
estoppel against the enforcement of any provision of this Agreement, except by
written instrument of the party charged with such waiver or estoppel. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future as to any act other than that specifically waived. Notwithstanding
the foregoing, in the event that any provision or the implementation of any
provision of this Agreement is finally determined to violate any applicable law,
regulation or other regulatory requirement that is binding on the Bank, or to
constitute an unsafe and unsound banking practice, Executive and the Bank agree
to amend such provision to the extent necessary to remove or eliminate such
violation or unsafe and unsound banking practice, and such provision shall then
be applicable in the amended form.
12.
NO ATTACHMENT.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
13.
REQUIRED PROVISIONS.

In the event any of the foregoing provisions of this Agreement are in conflict
with the provisions of this Section 13, this Section 13 shall prevail.
(a)Rights Not Prejudiced. The Bank may terminate Executive's employment at any
time, but any termination by the Bank, other than For Cause, shall not prejudice
any right of Executive to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after a termination For Cause as provided in Section 6(a) hereof.
(b)Suspension; Temporary Removal. If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the affairs of the Bank or an
Affiliate by a notice served under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1818(e)(3) or (g)(1), the Bank's
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may in its discretion: (i) pay Executive all or part of the
compensation withheld while the contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.
(c)Removal; Prohibition. If Executive is removed and/or permanently prohibited
from participating in the conduct of the affairs of the Bank or an Affiliate by
an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 181 8(e)(4) or (g)(1), all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights of the contracting parties shall not be affected.
(d)Bank in Default. If the Bank is in default as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations
of the Bank under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.
(e)Regulatory Termination. All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the institution: (i) by the Director
of the OCC (or his designee) at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c);
or (ii) by the Director of the OCC (or his designee) at the time the Director
(or his designee) approves a supervisory merger to resolve problems related

9

--------------------------------------------------------------------------------




to the operations of the Bank or when the Bank is determined by the Director to
be in an unsafe or unsound condition. Any rights of the parties that have
already vested, however, shall not be affected by such action.
(f)Certain Payments. Any payments made to Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
Section 1828(k) and 12 C.F.R. Section 545.121 and any rules and regulations
promulgated thereunder.
(g)OCC Limitation. Notwithstanding anything to the contrary in this Agreement,
in no case shall the total Departure Compensation (defined below) paid to
Executive upon the termination of his employment with the Bank, regardless of
the reason, exceed three (3) times Executive's Average Annual Regulatory
Compensation (defined below). The term “Departure Compensation” shall mean any
payments and other things of value that the Bank makes or provides to Executive
upon the termination of Executive's employment with the Bank, but shall not mean
or include any Prorated Incentive Compensation (defined above) that the Board
determines was earned by Executive prior to the Effective Date of termination,
any Earned Salary (defined above) or any Accrued Plan Contributions (defined
above). The term “Average Annual Regulatory Compensation” shall mean the average
of Executive's annual Regulatory Compensation (defined below) based on the most
recent three (3) tax years, or if Executive was employed by the Bank for less
than three (3) full tax years, based on such lesser number of tax years or
portions thereof as Executive was employed by the Bank. The term “Regulatory
Compensation” shall mean, for the purposes of the foregoing definition as it
relates to any tax year, any payment of money or provision of any other thing of
value by the Bank to Executive in consideration of Executive's employment,
including, without limitation, Base Salary, commissions, bonuses, pension and
profit-sharing plans, severance payments, retirement, director or committee
fees, fringe benefits, payment of expense items without accountability or
business purpose or that do not meet Internal Revenue Service requirements for
deductibility by the association. In the event that the total Departure
Compensation that becomes due to Executive under this Agreement exceeds three
(3) times Executive's Average Annual Regulatory Compensation, the aggregate
payments or other things of value constituting Departure Compensation shall be
reduced to a lesser amount, the value of which shall be one dollar ($1.00) less
than three (3) times Executive's Average Annual Regulatory Compensation. In such
a case, the reduction shall be allocated among the components of such payments
and other things of value in the manner designated by Executive.
14.
WITHHOLDING.

All payments required to be made to Executive under this Agreement shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Bank reasonably determines should be withheld pursuant
to any applicable state or federal law or regulation.
15.
SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision that is not held invalid, and
each such other provision and part thereof shall to the full extent consistent
with law continue in full force and effect. Without limiting the foregoing, if
any provisions of Section 8 of this Agreement are held to be unenforceable
because of the scope, duration or area of applicability, the court making such
determination shall have the power to modify such scope, duration or area of
applicability, or all of them, and such provision shall then be applicable in
the modified form.
16.
HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
17.
GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the internal laws of the State of Illinois, without regard
or reference to any principles of conflicts of law of the State of Illinois,
except to the extent that such internal laws are preempted by the laws of the
United States or the regulations of the OCC or any other agency of the United
States.
18.
DISPUTE RESOLUTION.

(a)Arbitration. Except for claims, cases or controversies based on or arising
out of Section 8 of this Agreement (“Section 8 Claims”), all claims, cases or
controversies arising out of or in connection with either this Agreement,
Executive's employment with the Bank or the termination or cessation of such
employment (collectively, “Employment Claims”), whether asserted against the
Bank, an Affiliate (as defined below), and/or an officer, director or employee
of the Bank or an Affiliate, and whether based on this Agreement or existing or
subsequently enacted or adopted statutory or common law doctrines, shall be
finally settled by arbitration conducted by JAMS Endispute or a successor entity
(“JAMS”) in Chicago, Illinois, in accordance with the then applicable Employment
Arbitration Rules and Procedures of JAMS, or in the event JAMS or a successor in
interest of JAMS no longer provides arbitration services, by the American
Arbitration Association or a successor entity (the “AAA”) in accordance with its
then applicable National Rules for the Resolution of Employment Disputes. The
costs and fees imposed by

10

--------------------------------------------------------------------------------




JAMS or the AAA for conducting such arbitration shall be borne equally by
Executive and the Bank unless the arbitrator determines otherwise. The award
rendered by the arbitrator(s) shall be final and binding upon Executive, the
Bank and any other parties to such proceeding, and may be entered and enforced
as a judgment in any court of competent jurisdiction. The Employment Claims
subject to arbitration hereunder shall include, but shall not be limited to,
those arising under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, including the amendments of the Civil
Rights Act of 1991, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the law of contract, the law of tort, and other claims under
federal, state or local statutes, ordinances and rules or the common law.
Executive and the Bank acknowledge that by agreeing to arbitration they are
relinquishing all rights they have to sue each other for Employment Claims that
do not constitute Section 8 Claims and any rights that they may have to a jury
trial on Employment Claims that do not constitute Section 8 Claims.
(b)Section 8 Claims. All Section 8 Claims shall be brought, commenced and
maintained only in a state or federal court of competent jurisdiction situated
in the County of Cook or the County of DuPage, State of Illinois. Executive and
the Bank each hereby (i) consents to the exercise of jurisdiction over his or
its person and property by any court of competent jurisdiction situated in the
County of Cook or the County of DuPage, State of Illinois for the enforcement of
any claim, case or controversy based on or arising under Section 8 of this
Agreement; (ii) waives any and all personal or other rights to object to such
jurisdiction for such purposes; and (iii) waives any objection which it may have
to the laying of venue of any such action, suit or proceeding in any such court.
19.
INDEMNIFICATION AND INSURANCE.

(a)Indemnification, Advancement and Insurance. The Bank shall, subject to the
conditions and findings set forth in 12 C.F.R. Section 545.121: (i) provide
Executive (including his heirs, executors and administrators), at the Bank's
expense, with insurance under a directors' and officers' liability insurance
policy that reasonably and adequately insures Executive for his acts and
omissions as a director, officer or employee of the Bank and its subsidiaries;
(ii) indemnify Executive (and his heirs, executors and administrators) against
all judgments entered and settlements made in any pending or threatened action
and any appeal or other proceeding for review of such action, regardless of
whether such action is a judicial or administrative proceeding, if such action
was brought or threatened because Executive is or was a director, officer or
employee of the Bank or any of its subsidiaries; (iii) indemnify Executive (and
his heirs, executors and administrators) against all and reasonable costs and
expenses, including reasonable attorney's fees, actually paid or incurred by
Executive in defending or settling any such action, or in enforcing Executive's
rights to indemnification under this Section 19; and (iv) to the extent that the
Bank is not then authorized by applicable law to provide such indemnification,
advance Executive his reasonable costs and expenses, including reasonable
attorney's fees, arising from the settlement or defense of any such action,
subject to the Bank's receipt of a written undertaking from Executive to repay
all costs and expenses so advanced if Executive is later determined not to be
entitled to indemnification. In the event that 12 C.F.R. Section 545.121 or the
provisions of the Bank's bylaws or charter that relate to indemnification and
the advancement of expenses are hereafter amended, such amendment shall apply to
the Bank's obligations under this Section 19, but only to the extent that it
increases the Bank's authority to indemnify or advance expenses to Executive
beyond the authority that was provided, or reduces any limitations on such
authority that were imposed, by 12 C.F.R. Section 545.121 and the provisions of
the Bank's bylaws or charter on the Effective Date. Notwithstanding the
foregoing and anything to the contrary in this Agreement, the Bank shall have no
obligations under this Section 19 or under any provision of its charter or
bylaws to provide indemnification or advance expenses to Executive in connection
with any pending or threatened action, and any appeal or other proceeding for
review of such action, regardless of whether such action is a judicial or
administrative proceeding, if such action was brought or threatened because
Executive is or was a director, officer or employee of a person or Legal Entity
that is not or was not an Affiliate of the Bank, or because of any duty or
alleged duty arising out of a past or present employment, contractual or other
legal relationship between Executive and a Legal Entity that is or was not an
Affiliate of the Bank. Any payments made to Executive pursuant to this Section
19 shall be subject to and conditioned upon compliance with the applicable
provisions of 12 U.S.C. 1828(k), as amended, and 12 C.F.R. Section 545.121, as
amended, and any rules or regulations promulgated in connection with therewith.
(b)Procedures. Any request for indemnity or the advancement of expenses shall be
made in a written notice delivered by Executive to the General Counsel of the
Bank. The notice shall describe with reasonable particularity the claim that has
been made or threatened against Executive and the reasons why Executive believes
that it is lawful and appropriate for the Bank to indemnify or advance expenses
to him in connection with such claim. Following the delivery of such written
notice, the Board shall, as soon as practicable and by no later than its next
regularly scheduled Board meeting, adopt a resolution by the affirmative vote of
not less than a majority of its members (i) determining in good faith and on the
basis of reasonable evidence or other information whether or not Executive, in
connection with such claim, was acting in good faith within the scope of his
employment or authority as he perceived it under the circumstances and for a
purpose he could reasonably have believed under the circumstances was in the
best interests of the Bank, and (ii) determining whether or not the Bank will
approve or deny Executive's request subject to any regulatory notification
requirements; provided, however, that if the Board lacks sufficient evidence or
other information at the time of such meeting to make the determination set
forth in Subsection (i) of this Section 19(b), the Board shall adopt a
resolution at such meeting by the affirmative vote of not less than a majority
of its members determining whether or not the Bank will advance Executive the
reasonable costs of defending or settling such claim, subject to such
undertakings by

11

--------------------------------------------------------------------------------




Executive as may be required by applicable law. The Board shall provide
Executive with a copy of each such resolution promptly after its adoption.
20.
COSTS AND LEGAL FEES.

(a)Payment to Executive. Except as provided in Section 18(a) hereof, in the
event any dispute or controversy arising under or in connection with any
provision of this Agreement other than Section 8 hereof is resolved on the
merits in favor of Executive pursuant to an arbitration award or final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected), the Bank shall be
obligated to pay Executive, within thirty (30) days after the date on which such
judgment becomes final and not subject to further appeal, all reasonable costs
and legal fees paid or incurred by Executive in connection with such dispute or
controversy.
(b)Payment to Bank. Except as provided in Section 18(a) hereof, in the event any
dispute or controversy arising under or in connection with Section 8 of this
Agreement is resolved on the merits in favor of the Bank pursuant to an
arbitration award or final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected), Executive shall be obligated to pay the Bank, within thirty
(30) days after the date on which such judgment becomes final and not subject to
further appeal, all reasonable costs and legal fees paid or incurred by the Bank
in connection with such dispute or controversy.
21.
NO CONFLICTS.

Executive has heretofore advised the Bank and hereby represents that the
execution and delivery of this Agreement and the performance of the obligations
hereunder do not and will not conflict with, or result in any default, violation
or breach of any contract or agreement to which Executive is a party, or of any
legal duty of Executive.
22.
SURVIVAL.

The rights and obligations of Executive and the Bank under Sections 6, 8, 13,
17, 18, 19 and 20 of this Agreement shall survive the termination of Executive's
employment and the termination or expiration of this Agreement. All other rights
and obligations of Executive and the Bank shall survive the termination or
expiration of this Agreement only to the extent that they expressly contemplate
future performance and remain unperformed.
23.
SUCCESSORS AND ASSIGNS.

(a)Continuing Rights and Obligations. This Agreement shall be binding upon, and
inure to the benefit of, Executive and his heirs, executors, administrators and
assigns, and the Bank and its successors and assigns. The Bank shall require any
of its successors or assigns, whether resulting from a purchase, merger,
consolidation, reorganization, conversion or a transfer of all or substantially
all of its business or assets, to expressly and unconditionally to assume and
agree to perform its obligations under this Agreement, in the same manner and to
the same extent that it would be required to perform such obligations if no such
succession or assignment had occurred.
(b)Payments to Estate or Trust. Any amounts due Executive hereunder shall be
paid to Executive's estate in the event of Executive's death except as expressly
provided herein; provided that, notwithstanding the foregoing, Executive may, in
his discretion, provide for the payment of some or all of such amounts to a
trust established by Executive. In the event that Executive desires that such
amounts be paid to a trust, Executive shall notify the Bank of such intention in
writing and comply with any requirements of applicable law.
IN WITNESS WHEREOF, BankFinancial, F.S.B. has caused this Agreement to be
executed by its duly authorized officers and directors, and Executive has signed
this Agreement as of this 14th day of May, 2013.
BANKFINANCIAL, F.S.B.
EXECUTIVE
By:
Its:
William J. Deutsch, Jr.




12